Title: To Thomas Jefferson from Albert Gallatin, 21 September 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Washington Sept. 21st 1801
I have nothing new to communicate; expecting to see you in a few days, and being much engaged this day, I only enclose the list of Warrants & two letters, one from Mr Dent applying for the Treasurer’s office, & one from Doctr. Bache, to which last I am at a loss how to answer.  Mr Habersham seems embittered and determined not to accept the office of Treasurer.
I can go on with the routine of this Department; but I have not been used to be so long left to myself for every thing &, besides the pleasure I will feel in seeing you, am on public account extremely anxious for your arrival.  Robt. Smith returned only last night. Gen. Dearborne expects to leave home the 24th.
With great respect & attachment Your obt. Servt.
Albert Gallatin
